Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Preliminary Amendment of 13 Nov. 2019 has been entered.
Claims 1, 2, 7, 10, 13-21, 23-28, 31 and 32 are currently pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 7, 10, 13-21 and 23-28, drawn to a method of measuring the concentration of one or more analytes in a biological fluid.
Group II, claim(s) 31, drawn to an electrochemical biosensor comprising a bio-cocktail including the enzymes glucose oxidase, mutarotase and peroxidase.
Group III, claim(s) 32, drawn to an electrochemical biosensor comprising a bio-cocktail including the enzymes glucose oxidase, mutarotase, invertase and peroxidase.
	SPECIES ELECTION
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a) species of enzymatic catalysts (Applicant must elect a specific enzymatic catalyst or a specific combination thereof)
b) species of ferrocene mediators
c) species of analyte(s)
Applicant is required, in reply to this action, to elect a single species of enzymatic catalyst, a single species of mediator and a single species of analyte to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 2, 7, 10, 13-21, 23-28, 31 and 32 . 


Group I lacks unity of invention with Groups II/III because even though the inventions of these groups require the technical feature of a biosensor comprising the elements recited in claim 1 (which in its broadest aspect includes a bio-cocktail having one or more of the listed group), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Colombari et al. (2007; cited in IDS of 13 Nov. 2019).  Colombari discloses an electrochemical biosensor for measuring glucose comprising a support member, an electrochemical cell and a bio-cocktail comprising a redox mediator (Fc-COOH), horseradish peroxidase and glucose oxidase (under 2. Experimental; see also, PCT Written Opinion, cited in IDS of 13 Nov. 2019).  Thus, the common technical feature linking Group I to Groups II/III is not a special technical feature as required for unity of invention.  
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of an electrochemical biosensor for measuring glucose comprising a support member, an electrochemical cell and a bio-cocktail comprising a redox mediator, glucose oxidase, peroxidase and mutarotase, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Colombari (as applied above) in view of Liu (1998, cited in IDS of 13 Nov. 2019).  Liu teaches that mutarotase can be advantageously included in the bio-cocktail of an electrochemical biosensor similar to that of Colombari in order to enhance analyte signals (Liu, p. 138, left col.; 2.2. Construction of biosensor), and thus it would have been obvious to include mutarotase in the bio-cocktail of Colombari.  Thus, the common technical feature linking Groups II and III is not a special technical feature as required for unity of invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657